 


114 HR 6440 IH: Justice for Child Victims Act of 2016
U.S. House of Representatives
2016-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS2d Session 
H. R. 6440 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2016 
Mr. Gowdy (for himself, Mr. Goodlatte, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to provide for new procedures regarding the payment of restitution by defendants convicted of child pornography offenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Justice for Child Victims Act of 2016.  2.Restitution in the case of trafficking in child pornography convictions (a)Restitution in the case of trafficking in child pornography convictionsSection 2259(b) of title 18, United States Code, is amended— 
(1)in paragraph (1)— (A)by striking The order and inserting Except as provided in paragraph (2), the order; and  
(B)by striking as determined by the court pursuant to paragraph (2) after of the victim’s losses;  (2)by inserting after paragraph (1) the following: 
 
(2)Restitution for trafficking in child pornography convictionsIn the case of a conviction for trafficking in child pornography, the order of restitution under this section shall direct the defendant to pay the victim (through the appropriate court mechanism) an amount of restitution determined by the court as follows: (A)Full amount of victim’s losses determinedThe court shall first determine the full amount of the victim’s losses that were incurred or reasonably projected to be incurred by the victim as a result of the trafficking in child pornography on or after the date of the conduct constituting the offense.  
(B)Termination of paymentA victim’s total aggregate recovery pursuant to this section shall not exceed the full amount of the victim’s proven losses. After the victim has received restitution in the full amount of the victim’s losses as measured by the greatest amount of such losses found, in any case involving that victim that has resulted in a final restitution under this section, the liability of each defendant who is or has been ordered to pay restitution for such losses to that victim shall be terminated. The court may direct the victim to provide information concerning the amount of restitution the victim has been paid in other cases for the same losses.;  (3)by striking paragraph (3); and  
(4)by redesignating paragraph (2) as paragraph (3).  (b)Additional definitionsSection 2259(c) of title 18, United States Code, is amended— 
(1)in the heading, to read as follows: Definitions;  (2)by striking For purposes and inserting the following: 
 
(1)VictimFor purposes;   (3)by striking under this chapter, including, in the case and inserting under this chapter. In the case;  
(4)by inserting after or any other person appointed as suitable by the court, the following: may assume the crime victim’s rights under this section,; and  (5)by adding at the end the following: 
 
(2)Trafficking in child pornographyFor purposes of this section and section 2259A, the term trafficking in child pornography means conduct proscribed by section 2251(d), section 2252, paragraphs (1) though (5) of section 2252A(a), section 2252A(g) (in cases in which the series of felony violations exclusively involves violations of section 2251(d), 2252, 2252A(a)(1)–(5), or 2260(b)), or section 2260(b).  (3)Child pornography productionFor purposes of this section and section 2259A, the term child pornography production means conduct proscribed by subsections (a) through (c) of section 2251, section 2252A(g) (in cases in which the series of felony violations involves at least one violation of such subsections), or section 2260(a).  
(4)Full amount of the victim’s lossesFor purposes of this section, the term full amount of the victim’s losses includes any costs incurred, or reasonably projected to be incurred in the future, by the victim, as a proximate result of the offense of conviction or, in the case of a trafficking in child pornography conviction, as a proximate result of all trafficking in child pornography offenses involving the same victim, including— (A)medical services relating to physical, psychiatric, or psychological care;  
(B)physical and occupational therapy or rehabilitation;  (C)necessary transportation, temporary housing, and child care expenses;  
(D)lost income;  (E)attorneys’ fees, as well as other costs incurred; and  
(F)any other relevant losses incurred by the victim..  (c)Fixed compensationSection 2259 of title 18, United States Code, is amended by adding at the end the following: 
 
(d)Choice To receive fixed compensation 
(1)Fixed compensation made available at victim’s election 
(A)Election to receive compensationA victim of trafficking in child pornography may opt to receive fixed compensation from the Child Pornography Victims’ Fund. The court must first make a finding that the claimant is a victim of trafficking in child pornography. Upon such a finding and a determination by the victim to receive fixed compensation, the court shall order payment in accordance with subparagraph (B) to the victim from the Child Pornography Victims’ Fund.  (B)Amount of compensationThe amount of compensation payable is equal to— 
(i)for calendar year 1st effective year, $35,000; and  (ii)for each calendar year thereafter, $35,000 multiplied by the ratio (not less than 1) of— 
(I)the Consumer Price Index for all Urban Consumer (CPI–U, as published by the Bureau of Labor Statistics of the Department of Labor) for the calendar year preceding such calendar year, to  (II)the CPI–U for calendar year 2 years prior to effective year.  
(2)Limitations on fixed compensationA victim may only obtain fixed compensation once. Obtaining fixed compensation shall not bar or limit the victim from receiving restitution against any defendant for any offenses other than trafficking in child pornography. A victim who receives fixed compensation from the Child Pornography Victims’ Fund may subsequently seek restitution under this section in trafficking in child pornography cases. However, when determining the amount of restitution, the court shall deduct the amount the victim received in fixed compensation from the full amount of the victim’s losses and shall exclude losses incurred prior to the payment of fixed compensation.  (3)Acceptance of restitution to make victim ineligible for fixed compensationA victim who has collected payment of restitution pursuant to this section in an amount greater than the amount provided for under paragraph (1)(B) in a trafficking in child pornography case shall be ineligible to receive fixed compensation.  
(4)Attorney’s fees 
(A)In generalAn attorney may not charge, receive, or collect, and the court may not approve, any payment of fees and costs that in the aggregate exceeds 25 percent of any payment made under this section.  (B)PenaltyAny attorney who violates paragraph (1) shall be fined under this title or imprisoned for not more than 1 year, or both..  
(d)Clerical amendmentSection 1593(b)(3) of title 18, United States Code, is amended by striking section 2259(b)(3) and inserting section 2259(c)(4).  3.Assessments in child pornography cases (a)Assessments in child pornography casesChapter 110 of title 18, United States Code, is amended by inserting after section 2259 the following: 
 
2259A.Assessments in trafficking in child pornography cases 
(a)In generalIn addition to any other criminal penalty, restitution, or special assessment authorized by law, the court shall assess— (1)not more than $17,000 on any person convicted of an offense under sections 2252(a)(4) or 2252A(a)(5);  
(2)not more than $35,000 on any person convicted of any other offense for trafficking in child pornography; and  (3)not more than $50,000 on any person convicted of a child pornography production offense.  
(b)Annual adjustmentThe dollar amounts in subsection (a) shall be adjusted annually in conformity with the Consumer Price Index.  (c)Factors consideredIn determining the amount of the assessment under subsection (a), the court shall consider the factors set forth in sections 3553(a) and 3572.  
(d)Imposition and implementation 
(1)In generalThe provisions of subchapter C of chapter 227 (other than section 3571) and subchapter B of chapter 229 (relating to fines) apply to assessments under this section, except that paragraph (2) applies in lieu of any contrary provisions of law relating to fines or disbursement of money received from a defendant.  (2)Effect on other penaltiesImposition of an assessment under this section does not relieve a defendant of, or entitle a defendant to reduce the amount of any other penalty by the amount of the assessment. Any money received from a defendant shall be disbursed so that each of the following obligations is paid in full in the following sequence: 
(A)A special assessment under section 3013.  (B)Restitution to victims of any child pornography production offense that the defendant committed.  
(C)An assessment under this section.  (D)Other orders under section 2259 or any other section of this title.  
(E)All other fines, penalties, costs, and other payments required under the sentence.  2259B.Establishment of fund (a)EstablishmentThere is established in the general fund of the Treasury a separate account to be known as the Child Pornography Victim’s Fund (hereinafter in this section referred to as the Fund).  
(b)Deposits in FundNotwithstanding any other provision of law, there shall be deposited in the Fund all assessments collected under section 2259A and any gifts, bequests, or donations to the Fund from private entities or individuals.  (c)Retention of sums in Fund; availability for expenditure without fiscal year limitationSums deposited in the Fund shall remain in the Fund and be available for expenditure without fiscal year limitation.  
(d)Availability for compensation paymentsAmounts in the Fund shall be available for payment of compensation pursuant to section 2259(d). If at any time the Fund has insufficient funds to make all of the payments ordered under section 2259(d), the Fund shall make such payments as it can satisfy in full with the available funds. In determining the order in which such payments shall be made, the Fund shall make payments based on the date they were ordered, with the earliest-ordered payments made first. Sums shall be eligible to be disbursed from the Fund beginning on the date that is 6 months after the date of enactment of this title.  (e)AdministrationThe Attorney General shall administer the Child Pornography Victim’s Fund and shall issue guidelines and regulations to implement this section.  
(f)Sense of CongressIt is the intent of Congress that individuals who violate this Chapter before this legislation is enacted, but who are sentenced after this legislation is enacted, shall be subject to the statutory scheme that was in effect at the time the offenses were committed.   (b)Clerical amendmentThe table of sections for chapter of title 18, United States Code, is amended by inserting after the item pertaining to section 2259 the following: 
 
 
Sec. 2259A. Assessments in trafficking in child pornography cases. 
Sec. 2259B. Establishment of fund. .  
4.Allocation of amounts in the Crime Victims FundSection 1402(d)(3)(A) of chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601(d)(3)(A)) is amended to read as follows:  (A)Of the sums remaining in the Fund— 
(i)in any particular fiscal year after compliance with paragraph (2), such sums as may be necessary shall be available only for— (I)the United States Attorneys Offices and the Federal Bureau of Investigation to provide and improve services for the benefit of crime victims in the Federal criminal justice system (as described in section 3771 of title 18 and section 503 of the Crime Control Act of 1990) through victim coordinators, victims’ specialists, and advocates, including for the administrative support of victim coordinators and advocates providing such services; and  
(II)a Victim Notification System; and  (ii)in fiscal year 2017, $5,000,000 shall be transferred to the Child Pornography Victims Fund established under section 2259B of title 18, United States Code..  
5.Clerical amendments 
(a)Expansion of civil remedies for satisfaction of an unpaid fineSection 3613(c) of title 18, United States Code, is amended by inserting after pursuant to the provisions of subchapter C of chapter 227 of this title, the following: an assessment imposed pursuant to section 2259A of this title,.  (b)Clarification of interstate or foreign commerce provision regarding certain activities pertaining to child pornographySection 2252A of title 18, United States Code, is amended— 
(1)in subsection (a)(2)(A)— (A)by striking using any means or facility of interstate or foreign commerce before shipped or transported and inserting has been; and  
(B)by inserting after child pornography the following: using any means or facility of interstate or foreign commerce or; and  (2)in subsection (a)(2)(B)— 
(A)by striking using any means or facility of interstate or foreign commerce before shipped or transported and inserting has been; and  (B)by inserting after child pornography the following: using any means or facility of interstate or foreign commerce or.  
(c)Clarification of the definition of sexually explicit conductSection 2256(2) of title 18, United States Code, is amended— (1)in subparagraph (A)(v)— 
(A)by inserting anus, before genitals; and  (B)by inserting a comma after genitals; and  
(2)in subparagraph (B)(iii)— (A)by inserting anus, before genitals; and  
(B)by inserting a comma after genitals.  (d)Clarification of the extent of the offense of coercion and enticement of a minorSection 3559(e)(2)(A) of title18, United States Code, is amended by striking into prostitution.  
6.Report on implementationNot later than 18 months after the date of enactment of this Act, the Attorney General shall submit to Congress a report on the progress, if any, of the Department of Justice in obtaining restitution for victims of any offense under section 2251, 2251A, 2252, 2252A, or 2260 of title 18, United States Code.   